Appeal from a decision of the Workers’ Compensation Board, filed September 17, 1979, which affirmed the decision of the Workers’ Compensation Law Judge disallowing the claim. Claimant, a 64-year-old jewlery polisher, sought compensation for pulmonary emphysema related to his occupation. Claimant contended that his condition was caused by breathing fumes and dust at work in polishing and finishing gold jewelry. The board found: “that the medical evidence, particularly the testimony of the Impartial Specialist, Dr. Sydney Bassin, indicates that the claimant does not have a pulmonary condition causally related to his employment.” Substantial evidence supports the determination of the board. Decision affirmed, without costs. Mahoney, P.J., Sweeney, Kane, Casey and Mikoll, JJ., concur.